Citation Nr: 0825670	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  02-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.
 
2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A, Chapter 35. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.  The veteran died on May [redacted], 2001.  He served in 
Vietnam from January to November 1970, and received the 
Bronze Star Medal, the Air Medal, and the Army Commendation 
Medal.  The appellant is the widow of the veteran.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Winston- 
Salem, North Carolina, which denied the appellant's claim of 
service connection for the cause of the veteran's death and 
denied entitlement to Dependents' Educational Assistance 
under 38 U.S.C.A, Chapter 35.

In February 2005 the Board remanded the claim for further 
adjudication. 

In a July 2006 decision, the Board denied the veteran's 
claims for service connection for the cause of the veteran's 
death and entitlement to Dependents' Educational Assistance 
under 38 U.S.C.A, Chapter 35. 

In November 2007, the United States Court of Appeals for 
Veterans Claims (CAVC) granted a Joint Motion for Remand, 
vacated the Board's decision and remanded the matter to the 
Board for actions consistent with the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The November 2007 Joint Motion stipulated that the Board was 
to determine whether a December 1999 letter from the VA Chief 
of Cardio-Thoracic Surgery or any other evidence or record 
indicated that the veteran's death "may be associated" with 
his military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  If the Board found that there was evidence of record 
that indicated that the veteran's death "may be associated" 
with his military service, the Board was to ensure that a 
medical opinion was obtained to determine the degree of 
likelihood that the veteran's death was caused by his 
presumed exposure to herbicides.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  (In order to establish service connection 
for the cause of the veteran's death, there must be a 
service-connected disability that was the principal or a 
contributory cause of death.)

In his December 1999 letter, the Chief of VA Cardio-Thoracic 
surgery stated that the veteran had developed squamous cell 
carcinoma of the esophagus and had his cancer removed.  He 
stated that the cancer was associated with increased exposure 
to carcinogens such as alcohol and cigarette smoke.  He noted 
that the veteran served on active duty in Vietnam from 1969 
to 1970 and was exposed to Agent Orange.  He concluded that 
it was possible that the exposure to Agent Orange contributed 
to the development of esophageal cancer. 

The Board finds that the December 1999 opinion from the VA 
Chief of Cardio-Thoracic Surgery indicated that the veteran's 
death "may be associated" with his military service.  
McLendon v. Nicholson, supra.

Therefore, the November 2007 CAVC decision directs that a new 
medical opinion is to be obtained to determine the degree of 
likelihood that the veteran's death was caused by his 
presumed exposure to herbicides.

The November 2007 Joint Motion instructed that the claim of 
eligibility for DEA under Chapter 35 was inextricably 
intertwined with the claim for service connection for the 
cause of the veteran's death.  EF v. Derwinski, 1 Vet App 324 
(1991).  The issue was inextricably intertwined because in 
view of the previous denial of service connection for the 
cause of the veteran's death, there was no basis to grant 
Chapter 35 benefits.  Because the resolution of the claims 
are inextricably intertwined, a Board decision on the DEA 
claim at this time would be premature.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.   The case should be referred to a VA 
examiner for a medical opinion as to 
whether it is at least as likely as not 
that the veteran's squamous cell 
carcinoma of the esophagus is 
etiologically related to any incident of 
the veteran's military service to include 
presumed exposure to herbicides such as 
Agent Orange.  A rationale should be 
provided for the expressed opinion.

2.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

